COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §                 No. 08-15-00122-CV
IN RE
                                                 §             ORIGINAL PROCEEDING
JIMMY LEE SWEED,
                                                 §            ON PETITION FOR WRIT OF
RELATOR.
                                                 §                    MANDAMUS

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and concludes Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.